          Case: 18-30121, 09/23/2019, ID: 11440040, DktEntry: 85, Page 1 of 1




                     UNITED STATES COURT OF APPEALS                      FILED
                            FOR THE NINTH CIRCUIT                         SEP 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No.   18-30121

                 Plaintiff-Appellee,             D.C. No. 4:14-cr-00028-RRB
                                                 District of Alaska,
 v.                                              Fairbanks

KALEB L. BASEY,                                  ORDER

                 Defendant-Appellant.

Before:       TALLMAN, IKUTA, and N.R. SMITH, Circuit Judges.

      Judge Ikuta has voted to deny the petition for rehearing en banc and Judge

Tallman and Judge N.R. Smith so recommend.

      The full court has been advised of the petition for rehearing en banc and no

judge has requested a vote on whether to rehear the matter en banc. See Fed. R.

App. P. 35.

      Appellant’s petition for rehearing en banc (Docket Entry No. 76) is denied.




          Case 4:14-cr-00028-RRB Document 272 Filed 09/23/19 Page 1 of 1
